Citation Nr: 1703775	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with compression fracture L4 and L5.

2.  Entitlement to a separate rating for radiculopathy of the lower extremities associated with DDD of the lumbar spine with compression fracture L4 and L5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A Notice of Disagreement was received in February 2012.  In August 2012, a Statement of the Case was issued, and, in September of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In July 2014, the Board remanded the Veteran's claim for additional development. 

The Board notes that the rating criteria pertinent to evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 Note (1) (2016).  Here, the Veteran has been found to have radiculopathy of the lower extremities.  As the Veteran has not alleged that this radiculopathy is related to service in any way other than as a result of his service-connected back disability, the Board finds that the issue is more appropriately characterized as entitlement to separate compensable ratings for radiculopathy of the bilateral lower extremities.  Therefore, the issues on appeal have been recharacterized as listed on the title page of this decision, to take account of the fact that the orthopedic and neurologic manifestations of the service-connected lumbar spine disability warrant separate ratings pursuant to different rating criteria.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); also see Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent for DDD of the lumbar spine with compression fracture L4 and L5.

The Board observes that, as the appeal was pending, a new precedential opinion that directly affects its outcome was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

Here, the previous VA examination reports do not comply with the requirements of Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

As concerns the newly-expanded claim of entitlement to separate compensable ratings of the lower extremities, the Board finds that because an additional examination is being afforded on remand, and because the issue of entitlement to separate compensable ratings for radiculopathy of the lower extremities is not truly a matter separate and distinct from the Veteran's increased rating claim, it is appropriate to also remand the issue of entitlement to separate compensable ratings for radiculopathy of the lower extremities, as it is inextricably intertwined with the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected degenerative disc disease (DDD) of the lumbar spine with compression fracture L4 and L5.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 
c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence, to include the Veteran's now-expanded claim for a separate rating for radiculopathy.

 If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




